Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 10/9/2020 has been entered.
Claims 1, 3-7, 10-29 are presented for further examination.

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 10-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batrouni et al hereinafter Batrouni (US 20130067090) in view of Vinapamula Venkata hereinafter Vinapamula (US 8,942,235) in further view of O”Connor et al hereinafter O”Connor (US 20140281031).  

Referring to Claim 1. Batrouni discloses a method for implementing address translation services between a private cloud domain and a public cloud domain, the method comprising: obtaining, at a public cloud domain, a request to connect between a private cloud domain and a public cloud domain (refer to par 0026); determining, by the public cloud domain, a response to the request (refer to par 0066); and returning a response, to a cluster manager  from the public cloud domain, wherein the response is addressed to the private cloud domain using a second nondenominational address handle associated with the private cloud domain (refer to Fig 2, 0078), the first and second nondenominational address handles are used instead of a respective IP address for the private cloud domain and the public cloud domain (refer to par 0078).
Although Batrouni discloses the invention substantially as claimed, Batrouni did not explicitly disclosing the request being addressed to the public cloud domain using a first nondenominational address handle associated with the public cloud domain and the first second 
Vinapamula disclosed the request being addressed to the public cloud domain using a first nondenominational address handle associated with the public cloud domain and the first second nondenominational address handle is used instead of a respective IP address for the public cloud domain (refer to Col 21, Lines 35- Col 22, Lines 8).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Batrouni and Vinapamula because Vinapamula’s teaching would allow the system of Batrouni to reduce or eliminate the needs to logs the NAT translation in order to utilize the resource efficiently.  
Although Batrouni and Vinapamula disclose the invention substantially as claimed, Batrouni and Vinapamula did not explicitly disclose “wherein the first nondenominational address handle was previously generated by the public cloud domain and provided to the private cloud domain by the public cloud domain.  
O’Connor disclosed the invention “wherein the first nondenominational address handle was previously generated by the public cloud domain and provided to the private cloud domain by the public cloud domain (content management system is in the public network, the system would create the cookie/nondenominational address handler refer to Fig 2B, refer to par 0050, 0066).”  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Batrouni, Vinapamula with O’Connor because O’Connor’s teaching would allow the system of Batrouni to achieve a cross-device content presentation with better remarketing while the request is securely protected.   

Referring to Claim 3. Batrouni, Vinapamula with O’Connor disclosed the method of claim 1, Vinapamula further discloses  pre-allocating the nondenominational address handle in a master address mapping table in response to receiving the request from the private cloud domain (refer to Col 2, Lines 50-60), wherein the master address mapping table comprises at least one of a source available zone ID, a destination availability zone ID, an IP address, a port number or a translated handle (refer to Col 21 Lines 35- Col 22, Lines 8)

Referring to Claim 4. Batrouni, Vinapamula with O’Connor disclosed the method of claim 1, Batrouni further discloses implementing an onboarding process that deploys a multi-cluster manager and the cluster manager in the public cloud domain with an external IP address (refer to par 0078); and implementing an address translation agent on the private cloud domain (refer to par 0087).

Referring to Claim 5. Batrouni, Vinapamula with O’Connor disclosed the method of claim 1, Batrouni further discloses wherein an address translation agent on the private cloud domain runs in a virtual machine (refer to par 0033).

Referring to Claim 6. Batrouni, Vinapamula with O’Connor disclosed the method of claim 1, further comprising: Batrouni further discloses pairing multi-cluster managers from the private cloud domain and a second multi-cluster manager from the public cloud domain to create a multi-cluster connection (refer to par 0026, Fig 2, Fig 6).

Referring to Claim 7.  Batrouni, Vinapamula with O’Connor disclosed the method of claim 1, Batrouni further discloses identifying an addition or removal of a node in the private cloud domain; and updating a master address mapping table in response to identifying the addition or removal of the node (refer to par 0059, 0078, 0006).

Referring to Claim 10.  Batrouni, Vinapamula with O’Connor disclosed the method of claim 1, Vinapamula further discloses programming a load balancer with different port numbers, wherein the different port numbers correspond to different services (refer to Col 6, Lines 45-60).
Referring to Claim 29, Batrouni, Vinapamula with O’Connor disclosed the computer readable medium of claim 29, Batrouni further discloses wherein an address translation agent on the private cloud domain requestor runs on a virtual machines (refer to par 0030). 

Referring to Claim 11- 29, claims are rejected under similar rational.  










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447